Citation Nr: 1706579	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claim (Court or CAVC) vacated a prior December 2014 decision of the Board.  The Board had denied entitlement for a rating in excess of 30 percent for PTSD.  The Court stated that the Board had not provided adequate reasons or basis for discounting an April 2013 private evaluation and did not discuss the lay statements submitted by the Veteran and his wife in detail.  


FINDINGS OF FACT

1. PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; it has not been manifested by total occupational and social impairment.

2. The Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.CA.  §§ 1155, 5107 (West 2014); C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service VA and private treatment records.  VA also received evaluations by two private psychologists regarding the Veteran's PTSD and submitted documents concerning those evaluations in April 2013 and November 2016, with an addendum opinion submitted for the April 2013 evaluation in July 2014. 

The Veteran has undergone VA examinations.  The Veteran was previously provided VA examination regarding his PTSD in September 2006, October 2007, March 2010, and January 2014 and the VA examination provided information regarding the Veteran's PTSD manifestations.  The Board finds that these examinations in conjunction with other evidence are adequate for ratings purposes. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

PTSD

PTSD is currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  Specifically, the Veteran's attorney stated that the Veteran's symptoms warrant a rating in excess of 30-percent - to at least 70-percent - and that the Veteran's PTSD symptoms render him unable to secure, due to his service-connected PTSD.  November 2016 Letter from Veteran's law firm. 

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often,) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports as to his symptoms credible. 

The Veteran's family and former coworkers submitted lay statements, as has the Veteran himself, which are discussed below.  See lay statements from wife dated October 2006, February 2007, March 2009; November 2016 private evaluation (containing statements from the Veteran's co-workers and son); undated correspondence from the Veteran.  Consistent with the remand instructions from the Court, the Board has considered the lay statements submitted by the Veteran, his family, and his former coworkers.  These lay statements are competent and credible to report the Veteran's lay observable symptoms of PTSD.  Therefore, they are entitled to probative weight.

The Board has considered the probative weight to be given the private evaluations and the addendum opinion, VA examination, and VA and private treatment records.  The most probative are the VA and private treatment records from a licensed clinical social worker for July 2006 to December 2009.  This social worker additionally has submitted a letter dated September 2008.  The Veteran also has private treatment records dated December 2005 from a clinical psychologist.  

All the VA examiners were doctors and there is no evidence that the VA examinations dated September 2006, October 2007, and March 2010 (and excepting the January 2014 VA examination, discussed below) were not competent or credible, and as the reports are based on the Veteran's statements, a review of the record and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the PTSD at the time of the examinations.  Nieves-Rodriguez, 22 Vet.App. 295 (2008). 

However, the January 2014 VA examination has inconsistencies both internally and with all the other medical treatment records, which entitle the January 2014 VA examination to little probative weight.  Namely, the January 2014 VA examination stated the Veteran both had a previous diagnosis of PTSD ("The Veteran has a prior diagnosis of PTSD" on page 2) and did not ("Does the Veteran have or has he/she ever been diagnosed with PTSD," response "No" on page 1).  As noted below, a number of conclusions made by that VA examination (namely, the VA examiner's findings regarding the Criterion D section of the VA examination regarding the Veteran's social life, participation in social events, and ability to feel emotions) that are at odds not only with the April 2013 and November 2016 private evaluations (which recorded 3 or 4 symptoms of Criterion D), but with the prior VA examinations, lay statements, and VA and private treatment records.  

Along with the VA examinations and various treatment documents, there are two documents from two private psychologists labeled "psychological evaluations" dated April 2013 and November 2016; and an addendum opinion from one of the two private psychologists dated July 2014.  Both psychologists are competent to render these opinions, as they both hold a Ph.D. in the relevant field and have relevant experiences to opine on this matter.  Both psychologists reviewed the VA records, including VA examinations and treatment records, and separately interviewed the Veteran via phone and interviewed family members and former co-workers.  Both supported their conclusions with reliable data and methods and supported by clinical evidence (psychological testing and evaluations) and the opinions contain substantial detail.  While neither examined the Veteran in-person, both spoke with the Veteran over the phone, reviewed the VA claims file, and, additionally, interviewed the Veteran's family and noted their statements.  As a result, the April 2013 and November 2016 private psychologist evaluation and the July 2014 addendum opinion are entitled to great probative weight.  

The Board notes for the period of the appeal, the probative weight of the evidence supports a finding that PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to such symptoms as: social isolation, anxiety, memory impairment (forgetting to carryout tasks and names), intense nightmares and sleep disturbance, near-constant panic or depression, unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances (including at work), avoidance of crowds, physical responses to stressful events (nausea, vomiting, and dizziness), and fear of the outside world and future events (manifested by social isolation and stockpiling of food, clothing, guns, and ammunition).  See, e.g., September 2006 VA examination; October 2007 VA examination; March 2010 VA examination; December 2005 private treatment notes; November 2006 to April 2014 VA treatment notes; lay statements from wife dated October 2006, February 2007, March 2009; April 2013 and November 2016 private evaluations; and July 2016 private addendum opinion; undated letter from Veteran; September 2008 Letter from Veteran's Social Worker.

The evidence of record for the entire appeal period shows deficiencies due to symptoms in the area of daily life, including work and social relationships.
As to family relations, the most probative evidence, the November 2006 to December 2009 VA treatment notes and a December 2005 private treatment notes, repeatedly mention that the Veteran prefers to be alone and increasingly isolates himself from others, that his PTSD has caused problems with his family and reports of "incidents" caused by PTSD, including one at a party for his son.  See also December 2010 VA treatment records (reporting divorce because of inability to communicate or connect).  The December 2005 private treatment records are the most detailed in this matter, reporting that the Veteran had "a history of avoidance and withdrawing from people in his life," including "difficulty in his marriage due to feelings of being emotionally withdrawn and unable to express love or affection" and being unable to trust others.  A March 2009 statement from his wife states that "Even when I go with him he would still rather be by himself.  He really isolates himself."  The September 2008 letter from his social worker describes the Veteran as PTSD related symptoms cause "problems in all of his relationships, including his wife," the Veteran "significant social impairment," and that he avoids people, going in public, and increasingly isolates himself socially and that all of these symptoms have increased in intensity over  time.

The September 2006 VA examination stated he is "isolative" and "not very social," which caused two divorces, but the current marriage is "stable."  A statement from the Veteran's wife, dated February 2007, also says that, excepting his wife and son, "he would rather be a lone."  The October 2007 VA examination states that the Veteran fishes either alone or with his wife and "other than that, is not very social."  The March 2010 VA examination states that he has a relationship with his wife, but otherwise the Veteran "feels detached, cutoff, and estranged from other people.  He does not associate with people."

A November 2016 private evaluation contained an April 2013 statement from the Veteran's son which described the Veteran as "very close," but that they no longer engaged in activities (hunting or fishing) together and that "we don't spend a lot of time together" and that the Veteran largely spends time by himself and "can be tough to deal with."  The November 2016 private evaluation described the Veteran as "quick to temper" with his wife and "more and more socially isolated" and that he no longer engaged in social activities with family, the private examiner described the Veteran as "agoraphobic," and not able to engage in substantive communications with his son.

As to his work relationships, the Veteran retired early from his job partially because of issues with his co-workers.  The evidence of record attests two separate events for the Veteran's early retirement, changing requirements for the job and problems with co-workers.  See, e.g., December 2005 private treatment records; November 2016 private evaluation.  His co-workers tried to "lie-in-wait or throw things or scare him," which in-turn triggered his PTSD.  See id.  He had growing anger issues, which caused conflicts with co-workers and his supervisor, leading him to believe he would be fired.  See undated correspondence from the Veteran.  The October and November 2005 Statements in Support of Claim from the Veteran's co-workers noted that the Veteran was easy to excite or upset and was extremely nervous.  However, he was friendly with at least two co-workers, but also the Veteran had issues with other co-workers, who tried to startle him.  See November 2016 private evaluation (containing comments from two co-workers describe as "friends").

The Veteran had impairment of thought.  He often forgets names, where he puts things, and is reliant upon list making for basic tasks.  See, e.g., March 2010 VA examination.  He has feelings that people are "out to get him" or to hurt him, causing him to keep his door locked at all times and rarely venturing out of his house.  See October 2006 letter from Veteran's wife.  He carries a gun on him at all times and sleeps with a gun and stockpiles guns, food, clothing, fishing equipment, and ammunition to be on guard from an ambush or other calamity.  See, e.g., September 2008 letter from Veteran's social worker; October 2006 letter from wife; April 2013 private evaluation; November 2011 VA treatment note (reporting that the Veteran had 59 guns at the time).  

The Veteran had impairment of mood.  The VA examinations have referred to the Veteran's mood as being average or fair during the examinations.  However, the Veteran has been found to have, at various times, near-constant depression and anxiety, panic attacks, quickness to lose temper, anger, hypervigilance, intrusive thoughts, easy startle, irritability with others, flashbacks, and intrusive thoughts.  See, e.g., November 2016 private evaluation (recording disturbed dreams, feeling lost or depressed, physical reaction to stress, hypervigilance, and intrusive thoughts); December 2010 VA treatment records (recording anxiety and physical responses to loud noises, blood, music, and helicopters); March 2010 VA examination (noting flashbacks, memory problems, panic attacks, and excessive worry); December 2008 (noting hypervigilance); September 2006 VA examination (noting flashbacks); February 2007 lay statements from Veteran's wife (recording shortness of temper and anger); December 2005 private treatment note (noting history of depression, anger, irritability, exaggerated startle response, and memory problems). The Veteran's wife February 2006 and October 2008 lay statement describes the Veteran's issues with sleep, including nightmares relating to Vietnam, and night sweats, fear of blood, that the Veteran preferred to be alone, and the Veteran had a short temper, which seemed at time to be worsening.  The Veteran has panic attacks triggered by loud noises.  See, e.g., March 2010 VA examination.  The Veteran is "extremely hypervigilant" and is very easily startled and throws things when startled.  See, e.g., February 2007 lay statement from Veteran's wife (stating Veterans throws things when startled).  The September 2008 letter from the Veteran's staff social worker reported that the Veteran suffered reoccurring and instructive thoughts on a daily basis, as well as at least daily nightmares and flashbacks.

A higher evaluation is not warranted because the Veteran is not totally occupationally and socially impaired.  Here, for example, the evidence does not show sypmtoms such as grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss of names of close relatives, own occupation, or name; or symptoms of a similar severity.  

The Veteran was able to maintain a long term relationship with his wife and his son.  As described above, although he prefers to be alone, he is able to function in some social settings and maintain some relationships, including a friendship with two former co-workers.  There are no reports of poor hygiene.  The Veteran additionally has no hallucinations, does not forgot names of those close to him or his name, and is not disoriented to time or place.  He has previously reported having suicidal thoughts, but reported he no longer has those thoughts, and has not been described as a persistent danger to himself or others.  See May 2009 VA treatment records.

The Board also notes that the Veteran's GAF scores have varied from a 69 to a 45 with numerous other scores in the low-to-mid-50s.  See, e.g., November 2016 private evaluation (reporting GAF score of 45); June 2006 VA treatment record (reporting GAF score of 69).  The Veteran's lowest GAF scores reflect serious symptoms and serious impairment in social, occupational, or school functioning.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 70 percent rating and does not reflect total occupational and social impairment.

In conclusion, the Board finds that, throughout the appeal period, a disability rating of 70 percent, but not higher, is warranted for the Veteran's service-connected PTSD.  Based on the weight evidence, the Board finds that the Veteran's symptoms of PTSD are not of the severity, frequency, and duration to result in total social and occupational impairment during this period.  Taken as a whole, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria and are not on par with the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.  The preponderance of the evidence is against a finding that a disability rating in excess of 70 percent is warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board also emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In short, the Veteran's symptoms, as variously referenced above, have not been found to rise to the level of severity contemplated by those of the 100 percent disability rating criteria. 

TDIU

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).   In determining whether the unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experiences, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran current PTSD is entitled to a 70 percent rating. 

As noted above, the Veteran took early retirement from his last job as a security guard because his PTSD-related symptoms caused him to fear being fired and cause him to loss his pension.  He has not been employed since.  Namely, the Veteran had an exaggerated startle and his temper caused poor relations with co-workers, who tried to trigger his PTSD symptoms for their own amusement.  Additionally, new requirements of the job mandated medical training, which also caused PTSD-related issues (seeing blood or injury caused the Veteran to become light-headed and nauseous).  See December 2005 private treatment record.  The Veteran received other job offers similar to his prior job after his early retirement, but did not feel able to do the work.  See March 2010 VA examination.

The March 2010 and January 2014 VA examinations that discussed his employability and found that the Veteran could be employed, so long as the Veteran's job did not require blood.  As discussed above, the January 2014 VA examination is entitled to little probative weight.  

In contrast, the March 2013 and November 2016  private evaluations and the July 2014 addendum opinion are in agreement that "it is at least as likely as not" that the Veteran would be unable to follow substantially gainful employment.  Namely, that he would be unable to deal with co-workers, follow or remember instructions, or deal appropriately with people because of his PTSD symptoms.  All three private opinions also point out that the Veteran only maintained his prior employment because two friendly co-workers largely covered for him.  These private opinions are also entitled to probative weight.  Additionally, the evidence above, including lay statements and the March 2010 VA examination, discuss that the Veteran has panic attacks easily caused by loud noises and smells, an impaired memory, and inability to socialize with non-family members or leave the house for long periods of time. These PTSD symptoms have only worsened since the Veteran's early retirement.  

Given the above probative evidence, the Board finds that the symptoms described in the private opinions are the same as those shown in other VA and private treatment records.  The conclusions drawn by these opinions regarding the Veteran's unemployability is supported by the evidence provided.  Therefore, they are entitled to at least as much weight, if not more, compared to the March 2010 VA examination. 

The Board finds that the evidence supports a finding that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected PTSD.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of VA compensation benefits.

Entitlement for TDIU is granted, subject to the controlling regulations governing the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


